Exhibit 10.32

Named Executive Officer Salary and Bonus Arrangements

On March 8, 2011, the Governance, Compensation and Nominations Committee of the
Board of Directors of First Data Corporation (the “Company”) approved the
following 2011 base salaries and target bonuses under the Senior Executive
Incentive Plan for the Company’s named executive officers identified below.
Also, on March 8, 2011, the Governance, Compensation and Nominations Committee
of the Board of Directors of First Data Holdings Inc. (“Holdings”), the parent
corporation of the Company, approved the following equity grants for the
Company’s named executive officers identified below.

 

Name and Title

   2011
Base Salary      2011
Bonus Target      Stock Option
Grant      Restricted  Stock
Award               (1)      (2)      (3)  

Jonathan J. Judge

Chief Executive Officer

   $ 1,500,000       $ 2,250,000         83,333         41,667   

Ray E. Winborne Executive

Vice President & Chief Financial Officer

   $ 600,000       $ 600,000         160,000         80,000   

Edward A. Labry III

Executive Vice President

   $ 1,000,000       $ 1,250,000         200,000         100,000   

Peter W. Boucher

Executive Vice President

   $ 550,000       $ 550,000         160,000         80,000   

David R. Money

Executive Vice President

   $ 525,000       $ 525,000         160,000         80,000   

 

(1) 2011 bonus funding will be determined at the discretion of the Committee at
the end of the year after considering accomplishments during 2011, which may
include: (1) financial performance, as measured by EBITDA and revenue;
(2) operational performance, as measured by the attainment of business service
level and other strategic operational objectives; and (3) attainment of the
Company’s and each executive’s individual performance objectives.

(2) Options to purchase shares of common stock of Holdings were granted under
the 2007 Stock Incentive Plan for Key Employees of First Data Corporation and
its Affiliates. The options have a ten-year term, an exercise price of $3.00 per
share and vest in increments of one-third each year beginning on March 8, 2012.

(3) Restricted stock awards were granted under the 2007 Stock Incentive Plan for
Key Employees of First Data Corporation and its Affiliates. The restricted stock
awards vest 100% on the later of March 8, 2014 or following the lockup period
after an initial public offering of the Company’s common stock. Shares of
restricted stock may not be sold or otherwise transferred prior to the lapse of
the restrictions.

From time to time, the Company’s executive officers also may receive certain
perquisites and personal benefits that may include personal use of the Company’s
aircraft, personal financial planning up to $20,000 per year, and reimbursement
for relocation and moving expenses.